Citation Nr: 0834859	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-24 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial, compensable rating for 
laceration bruise, left distal leg with healing.

3.  Entitlement to service connection for left lower leg 
disability, other than laceration bruise of the left distal 
leg with healing, to include as secondary to residuals of 
fracture of the right tibia. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
November 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various  RO rating decisions.

In August 2003, the RO granted service connection and 
assigned an initial 0 percent (noncompensable) rating for 
laceration bruise of the left distal leg with healing, 
effective June 30, 2003.  In that decision, the RO also 
denied service connection for right ear hearing loss.  The 
veteran filed a notice of disagreement (NOD) in August 2003, 
and the RO issued a statement of the case (SOC) in April 
2004.  The veteran filed a substantive appeal (via a VA Form 
21-4138, Statement in Support of Claim, which was accepted in 
lieu of a VA Form 9) in July 2004.

In October 2005, the RO denied an increased (compensable) 
rating for residuals of fracture, right tibia, as well as 
denied service connection for left lower leg and left knee 
disabilities, each to include as secondary to the service-
connected right tibia fracture residuals.  The veteran filed 
a NOD with each denial in October 2006.  In April 2008, the 
RO issued a second SOC that addressed the denial of a higher 
initial rating for right tibia fracture residuals and service 
connection for left knee disability, to include as secondary 
to right tibia fracture residuals, but not the denial of 
service connection for left lower leg disability, to include 
as secondary to right tibia fracture residuals

Subsequently, the RO continued the denials of the claim for a 
higher initial rating for left leg laceration bruise and for 
service connection for right ear hearing loss, as reflected 
in a March 2008 supplemental SOC (SSOC). 

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Columbia, South 
Carolina to the RO in Atlanta, Georgia; hence, the Atlanta RO 
now has jurisdiction over the claims on appeal.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  [Parenthetically, the Board notes 
that although, during the hearing, testimony was received on 
issues in addition to those set forth on the title page, and 
as noted above below, as discussed, this was subject to 
verification of jurisdiction of all issues; consistent with 
the RO's certification of the appeal, the Board's 
jurisdiction is limited to those matters noted above and 
below). 

The Board's decision on the claims for service connection for 
right ear hearing loss and for an initial, compensable rating 
for laceration bruise, left distal leg with healing, is set 
forth below.  The claim for service connection for left lower 
leg disability, other than laceration bruise left distal leg 
with healing, to include as secondary to residuals of 
fracture, right tibia-for which the veteran has filed the 
first of two actions needed to place this matter in appellate 
status-is addressed in the remand following the order; this 
matter is being remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  While the veteran had  in-service ear symptoms and likely 
had significant in-service noise exposure as an infantryman, 
the evidence does not reflect right ear hearing loss 
disability in service, and the only competent opinion to 
address the question of whether there exists a nexus between 
the veteran's current right ear hearing loss and service 
weighs against the claim.

3.  Since the June 30, 2003 effective date of the grant of 
service connection, the veteran's laceration bruise of the 
left distal leg has not limited the function of the left leg, 
and there is no evidence that the 2.5 cm. by 2 cm. wide scar 
is deep, causes limited motion, is unstable, or is painful on 
examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 C.F.R. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).

2.  The criteria for an initial, compensable rating for 
laceration bruise, left distal leg with healing, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.20, 4.27, 4.30, 4.31, 4.118, Diagnostic Codes 
7899-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in a pre-rating July 2003 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate what were then claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The August 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the July 2003 letter met all 
four of Pelegrini's content of notice requirements as well as 
the VCAA's timing of notice requirement.  The July 2003 
letter also included a specific request that the veteran send 
the requested evidence to the RO (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  

While the July 2003 letter did not provide specific notice of 
the information and evidence needed to substantiate the claim 
for a higher initial rating for laceration bruise, left 
distal leg (as the claim for service connection had not yet 
been granted), the letter did indicate (with regard to a 
different claim) that the veteran could submit evidence 
showing that his already service-connected right leg 
disability had increased in severity.  Moreover, the 
veteran's NOD and substantive appeal, as well as his Board 
hearing testimony, reflect that he understood that to 
establish entitlement to a higher rating for his laceration 
bruise of the left leg, he had to show that this disability 
had increased in severity.  Thus, the veteran demonstrated an 
awareness of what was needed to support his claim for a 
higher initial rating for this disability.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The Board further points out that the April 2004 SOC set 
forth the text of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7805, applicable to "other" scars, under which the 
veteran's left leg laceration bruise is rated, and the March 
2008 SSOC set forth the criteria applicable to scars other 
than head, face, or neck, which are also potentially 
applicable to the veteran's disability.  While the RO has not 
provided general notice pertaining to VA's assignment of 
disability ratings or effective dates; the omission of such 
notice is not shown to prejudice the veteran.  As the Board 
herein denies the claims for service connection and for a 
higher initial rating, no disability rating or effective date 
is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
records, and reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board  hearing as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

The veteran asserts that his current right ear hearing loss 
is the result of ear infections and/or acoustic trauma from 
his duties as an infantryman exposed to machine gun fire and 
other loud noises.  The service medical records contain 
notations of right ear infection and right otitis externa, 
and the veteran's DD 214 reflects that he was an infantryman.

The veteran's service medical records contain notations 
regarding right ear infections and otitis externa.  
Specifically, a December 1957 note indicated that the 
veteran's right ear infection was associated with an upper 
respiratory infection.  There was no acute ear infection, and 
the veteran was given ear drops.  Similar complaints and 
treatment were noted in January 1958, and right otitis 
externa was noted in May 1958 with the veteran again being 
given ear drops.  On the August 1960 separation examination, 
both whispered voice and audiometric testing were performed.  
Whispered voice results were a normal 15/15.  

On audiometric testing, the veteran's right ear pure tone 
thresholds, in decibels, were as follows (American Standards 
Association (ASA) units are converted to International 
Standards Organization (ISO) units):

Hertz
1,000
2,000
3,000
4,000
Right ear
20
25
Not 
reported
25

Speech audiometry was not reported.  The assessment was 
"deafness, n.e.c., ND (not disabling).  Perceptive type 
hearing loss, mild, left ear."  

Thus, while there is in-service evidence of right ear 
infections and otitis externa, the separation examination 
report reflects that the veteran did not have right ear 
hearing loss disability for VA purposes (as opposed to left 
ear hearing loss, for which he has been granted service 
connection).

The Board notes, however, that the absence of in-service 
evidence of a hearing loss disability is not fatal to a claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On April 1961 VA audiometric testing, the veteran's right ear 
pure tone thresholds, in decibels, were as follows (ASA units 
are converted to ISO units):

Hertz
1,000
2,000
3,000
4,000
Right ear
15
25
Not 
reported
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

On July 1961 VA audiometric testing,  the veteran's right ear 
pure tone thresholds, in decibels, were as follows (ASA units 
are converted to ISO units):

Hertz
1,000
2,000
3,000
4,000
Right ear
25
40
Not 
reported
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On August 1961 VA audiometric testing, the veteran's right ear 
pure tone thresholds, in decibels, were as follows (ASA units 
are converted to ISO units):

Hertz
1,000
2,000
3,000
4,000
Right ear
10
25
Not 
reported
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

A November 2003 VAOPT note indicates that the veteran had 
mild, falling to severe, sensoneural hearing loss in both 
ears, but the scores were not included with the note.  Speech 
reception thresholds were consistent with pure tone results, 
but word recognition scores were excellent in both ears.

On October 2007 VA audiometric testing, the veteran's right 
ear pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Right ear
40
70
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The above evidence reflects that the veteran currently has 
right ear hearing loss to an extent recognized as a 
disability, pursuant to 38 U.S.C.A. § 3.385, and that there 
was evidence of such hearing loss on the July 1961 VA 
examination on which the puretone threshold was 40 decibels 
at the 2000 frequency.  However, a nexus between the current 
hearing loss disability and service is not established.  

While the veteran had  in-service ear symptoms and likely had 
significant in-service noise exposure as an infantryman, the 
evidence does not reflect right ear hearing loss disability 
in service.  Moreover,  the only competent opinion on the 
question of whether there exists a medical relationship 
between the veteran's current bilateral hearing loss and 
service  weighs against the claim. In December 2007,  the 
audiologist who evaluated the veteran in October 2007 
reviewed the claims file and prepared an addendum to the 
October 2007 report.  After a detailed review the evidence in 
the claims file, including the in-service notations regarding 
right ear symptomatology, the in-service and post-service 
audiometric testing (including the 40 decibel score at the 
2000 frequency on the July 1961 VA examination), and evidence 
of in-service and post-service noise exposure, the VA 
audiologist concluded that the veteran's hearing loss is not 
likely related to service.  Significantly, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any contrary medical opinion 
supporting that his right ear hearing loss is related to 
service-to include right ear symptomatology and/or noise 
exposure in service.

In addition to the above, the Board has considered the oral 
and written assertions advanced by the veteran and on his 
behalf.  However, to the extent that those assertions are 
being offered to establish a nexus between current hearing 
loss and service, such evidence must fail.  As a laypersons 
not shown to possess the appropriate training and expertise, 
the veteran and his representative simply are not competent 
to provide a probative (persuasive) opinion on the matter on 
which this case turns.   See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Hence, the lay 
assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for right ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4. (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court)noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's laceration bruise, left distal leg, is rated 
under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7899-7805.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  Here, DC 7899 reflects that there is no diagnostic 
code specifically applicable to the veteran's distal left leg 
laceration bruise, and DC 7805, applicable to "other" 
scars, reflects that the veteran's left leg scar was found to 
be the most significant residual of his left leg laceration 
bruise, and the most analogous disease or injury with similar 
functions affected, anatomical localization, and 
symptomatology.  38 C.F.R. § 4.20. 

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial, compensable rating for left 
distal leg laceration bruise have not been met at any point 
since the June 30, 2003 effective date of the grant of 
service connection for that disability.

While a December 2003 VAOPT note and report of the January 
2008 VA joints and scars examination reflect that the veteran 
complained of pain in the left leg, the evidence reflects 
that the veteran's laceration bruise has not affected the 
function of his left leg.  On January 2008 VA examination, 
the left tibia and fibula were normal, there was no 
neurovascular deficit, the left knee had no heat, redness, 
edema, effusion, range of motion was a near-normal, from 0 to 
120 degrees ( see 38 C.F.R. § 4.71a, Plate II), with pain at 
120 degrees, and there was diffuse tenderness and crepitus, 
along with pain, weakness, lack of endurance, and fatigue 
with repetition, but this did not reduce the range of motion.  
The knee was stable.  Similarly, the left ankle had no 
increased heat or redness, no edema, no effusion, no loss of 
function, range of motion was a normal 0 to 20 degrees on 
dorsiflexion and a near normal 0 to 40 degrees on plantar 
flexion ( see 38 C.F.R. § 4.71a, Plate II); repetition of 
motion did not produce pain, weakness, lack of endurance, 
fatigue, or incoordination on repetitive movements.  The only 
diagnosis on the January 2008 VA examination was of mild 
arthralgia, and neither this, nor the slightly less than 
normal range of motion figures were attributed to scar from 
the veteran's laceration bruise.  Thus, the evidence does not 
reflect that the scar from the veteran's laceration bruise 
has affected the function of his left leg.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
laceration bruise of the left leg, but finds that no higher 
rating is assignable.  On January 2008 VA scars examination, 
there was a 2.5 cm. by 2 cm. scar in the middle third of the 
left leg,  The scar was described as well-healed, 
nonadherent, and nontender, the scar was superficial and 
visible, and was not unstable, elevated, depressed, deep, 
there was no inflammation, edema, keloid formation, or 
induration or inflexibility, and there was mild 
hyperpigmentation.  Thus, as there is no evidence that the 
scar from the left leg laceration bruise is deep, causes 
limited motion, is 144 square inches (929 square cm.) or 
greater in area, is unstable, or is painful on examination 
(notwithstanding the veteran's hearing testimony that the 
scar is painful), an initial compensable rating is not 
available under 38 C.F.R. § 4.118, DCs 7801-7805. 
 
The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the June 30, 2003 effective date of the grant of 
service connection, the veteran's disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the August 2003 
rating decision.  There is simply no showing that the left 
leg laceration bruise has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned noncompensable rating, or has resulted in frequent 
periods of hospitalization. There also is no showing that the 
left leg laceration bruise has otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) have not been met.   See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the veteran's laceration 
bruise, left distal leg, with healing, pursuant to Fenderson, 
and that the claim for an initial, compensable rating for 
this disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for right ear hearing loss is denied.

An initial, compensable rating for laceration bruise, left 
distal leg with healing, is denied.


REMAND

As noted, in its October 2005 rating decision, the RO, among 
other things, denied service connection for left lower leg 
and left knee disabilities, each to include as secondary to 
the service-connected right tibia fracture residuals.  In 
October 2006, the veteran filed a statement in support of 
claim (VA Form 21-4138), in which he specifically disagreed 
with the October 2006 decision as to service connection for 
left lower leg and left knee disabilities, listing these 
issues separately.

The Board finds that this document-filed within one year of 
notification of the October 2006 rating decision-constitutes 
a valid NOD as to the claim for service connection for left 
lower leg disability, to include as secondary to the service-
connected right tibia fracture residuals.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2007).  However, the RO has yet to 
issue a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2007); Manlincon 
v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

The Board notes that, while the veteran has been granted 
service connection for laceration bruise, left distal leg, 
the RO separately addressed the issue of service connection 
for left leg disability in the October 2006 rating decision 
and the veteran disagreed with the RO's denial of this claim.  
Consequently, the Board has recharacterized the issue as 
service connection for left lower leg disability, other than 
laceration bruise of the distal left leg with healing.  The 
Board also notes that the RO did issue a SOC (in April 2008) 
as to the issue of service connection for left knee 
disability, to include as secondary to the service-connected 
right tibia fracture residuals, thus indicating that this was 
a separate claim as well, and did not encompass the claim for 
service connection for left lower leg disability.
 
Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matter of service connection for left 
lower leg disability, other than 
laceration bruise, left distal leg with 
healing, to include as secondary to 
residuals of fracture of the right tibia, 
along with a VA Form 9, and afford them 
the appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claim addressed above, within 
60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


